
	
		I
		111th CONGRESS
		1st Session
		H. R. 3665
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Ms. Baldwin (for
			 herself, Mrs. Capps,
			 Ms. Matsui, and
			 Ms. Moore of Wisconsin) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  for payment for Medicaid services furnished by Ryan White part C grantees under
		  a cost-based prospective payment system.
	
	
		1.Short titleThis Act may be cited as the
			 Ryan White Grantee Medicaid Payment Equity Act of
			 2009.
		2.Medicaid payment
			 for services furnished by Ryan White part C grantees on a cost-based
			 prospective payment system
			(a)In
			 generalSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended—
				(1)in subsection
			 (a)(15), by inserting before the semicolon at the end the following: and
			 provide for payment for services described in section 1905(a) provided by a
			 recipient of a grant under part C of title XXVI of the Public Health Service
			 Act in accordance with subsection (gg); and
				(2)by adding at the
			 end the following new subsection:
					
						(gg)Payment for
				services provided by Ryan White part C grantees
							(1)In
				generalBeginning with fiscal
				year 2010 with respect to services furnished on or after January 1, 2010, and
				each succeeding fiscal year, the State plan shall provide for payment for
				services described in section 1905(a) (in this subsection referred to as
				Medicaid covered services) furnished by a recipient of a grant
				under part C of title XXVI of the Public Health Service Act (in the subsection
				referred to as a grantee) in accordance with the provisions of
				this subsection.
							(2)Fiscal year
				2010Subject to paragraph (4), for services furnished on and
				after January 1, 2010, during fiscal year 2010, the State plan shall provide
				for payment for such services in an amount (calculated on a per visit or
				similar basis as specified by the Secretary) that is equal to 100 percent of
				the average of the costs of the grantee of furnishing such services during
				fiscal years 2008 and 2009 which are reasonable and related to the cost of
				furnishing such services, or based on such other tests of reasonableness as the
				Secretary prescribes in regulations under section 1833(a)(3), or, in the case
				of services to which such regulations do not apply, the same methodology used
				under section 1833(a)(3), adjusted to take into account any increase or
				decrease in the scope of such services furnished by the grantee during fiscal
				year 2010.
							(3)Fiscal year 2011
				and succeeding fiscal yearsSubject to paragraph (4), for
				services furnished during fiscal year 2011 or a succeeding fiscal year, the
				State plan shall provide for payment for such services in an amount (calculated
				on a per visit or similar basis) that is equal to the amount calculated for
				such services under this subsection for the preceding fiscal year—
								(A)increased by the
				percentage increase in the MEI (as defined in section 1842(I)(3)) applicable to
				primary care services (as defined in section 1842(I)(4)) for that fiscal year;
				and
								(B)adjusted to take
				into account any increase or decrease in the scope of such services furnished
				by the grantee during that fiscal year.
								(4)Establishment of
				initial year payment amount for new granteesIn any case in which
				an entity first becomes a grantee after fiscal year 2009, the State plan shall
				provide for payment for Medicaid covered services furnished by the entity in
				the first fiscal year in which the entity so qualifies in an amount (calculated
				on a per visit or similar basis) that is equal to 100 percent of the costs of
				furnishing such services during such fiscal year based on the rates established
				under this subsection for the fiscal year for other such grantees located in
				the same or adjacent area with a similar case load or, in the absence of such a
				grantee, in accordance with the regulations and methodology referred to in
				paragraph (2) or based on such other tests of reasonableness as the Secretary
				may specify. For each fiscal year following the fiscal year in which the entity
				first qualifies, the State plan shall provide for the payment amount to be
				calculated in accordance with paragraph (3).
							(5)Administration
				in the case of managed care
								(A)In
				generalIn the case of services furnished by a grantee pursuant
				to a contract between the grantee and a managed care entity (as defined in
				section 1932(a)(1)(B)), the State plan shall provide for payment to the grantee
				by the State of a supplemental payment equal to the amount (if any) by which
				the amount determined under paragraphs (2), (3), and (4) exceeds the amount of
				the payments provided under the contract.
								(B)Payment
				scheduleThe supplemental payment required under subparagraph (A)
				shall be made pursuant to a payment schedule agreed to by the State and the
				grantee, but in no case less frequently than every 4 months.
								(6)Alternative
				payment methodologiesNotwithstanding any other provision of this
				section, the State plan may provide for payment in any fiscal year to a grantee
				for Medicaid covered services in an amount which is determined under an
				alternative payment methodology that—
								(A)is agreed to by
				the State and the grantee; and
								(B)results in payment
				to the grantee of an amount which is at least equal to the amount otherwise
				required to be paid to the grantee under this
				subsection.
								.
				(b)Effective
			 date
				(1)Except as provided in paragraph (2), the
			 amendments made by subsection (a) shall apply to services furnished on or after
			 January 1, 2010, without regard to whether or not final regulations to carry
			 out such amendment shave been promulgated by such date.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirement imposed by the amendments made by subsection
			 (a), the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet this
			 additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				
